DETAILED ACTION
Election/Restrictions:
It is noted that previously withdrawn claims 3, 6-8, 13, 16-17, and 19 will be rejoined and allowed in accordance with MPEP 1302.04(h) when the instant application is in condition for allowance. 

Withdrawn claim 9 cannot be rejoined since the recitation “single helix of varying aperture cross-section” renders the claim vague and indefinite. 
Withdrawn claims 18 and 20 cannot be rejoined because the recitation “a last one of the teeth is configured to engage the first thread form……………..to lock the second member with the first member.” renders the claim vague and indefinite because it is unclear what interaction is being claimed.  A minor diameter is a dimension not structure. 
Claim 22 is objected to because in line 1: immediately before “second” - - the - - should be inserted to provide antecedent basis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 3, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775